Exhibit 10.30
EXECUTIVE SEPARATION AGREEMENT
This Separation Agreement, dated as of January 27, 2012 (the “Agreement”) is
made by and among Demand Media, Inc., a Delaware corporation (the “Company”) and
Larry Fitzgibbon (“Executive”) and sets forth the substance of the agreement
between you and the Company regarding your separation of employment, which will
be effective January 30, 2012 (“Separation Date”). For the avoidance of doubt,
we agree that this Agreement shall document a mutual resignation of your
employment with the Company and is entered into with reference to that certain
Employment Agreement between you and the Company dated October 2, 2010
(“Employment Agreement”).


1.Separation; Cooperation; Resignation of Offices. You will cease to be an
employee of the Company and all of its subsidiaries and affiliates, as
applicable, effective as of the Separation Date. You agree that, following the
Separation Date, you will use commercially reasonable efforts to cooperate with
the Company, subject to your availability with prior notice, as may be
reasonably requested by the Company, from time to time, to consult, advise and
provide relevant input with respect to (i) the Company’s current year-end audit
process, (ii) any internal investigation or administrative, regulatory or
judicial proceeding involving matters that were within the scope of your duties
and responsibilities to the Company and its affiliates during your employment
with the Company, and (iii) the transition of your job duties and
responsibilities.
2.    Confidentiality Agreement. You hereby acknowledge and agree that you have
previously executed and continue to remain bound and abide by the terms and
conditions of that certain Confidential Information and Development Agreement
between you and the Company dated April 21, 2006 (the “Confidentiality
Agreement”) after the Separation Date, including, without limitation, the
non-solicitation, confidentiality and development obligations thereof. You
hereby resign as an officer and board member, as applicable, of the Company and
any other affiliated entity of the Company to which you have been appointed as
of the Separation Date, and you hereby agree to cooperate with the Company to
carry out such resignations, including execution and delivery of customary
documentation intended to effect the foregoing, subject to Executive’s prior
review and approval.
3.    Accrued Salary. On the Separation Date, the Company will pay you all
accrued and unpaid base salary to the extent not paid prior to the Separation
Date, subject to standard payroll deductions and applicable tax withholding
requirements. You are entitled to these payments regardless of whether or not
you sign the General Release (as defined below).
4.    Severance Benefits. As full consideration for your obligations and
covenants under this Agreement and in full satisfaction of any and all amounts
that may be owed to you under your Employment Agreement, if any, subject to and
conditioned upon your timely execution on or after the Separation Date of a
general release and waiver of claims in the form attached hereto as Exhibit A
(the “General Release”), and further subject to your non-revocation thereof, the
Company will pay or provide to you (immediately following the expiration of the
applicable revocation period contained therein) the following payments and
benefits:
a.
Subsidized COBRA Premiums. Subject to and conditioned upon your valid and timely
election to receive continuation benefits under Section 4980B of the Code, as
amended (“COBRA”) (as described in Section 5 below), for a period of twelve (12)
months following the Separation Date or, if earlier, until you become eligible
for health benefits under the plan


--------------------------------------------------------------------------------


of another employer (the “Continuation Period”), continuation of (x)
reimbursement under the Company’s Executive Medical Reimbursement Plan (the
“EMRP”) as currently in effect and (y) group healthcare coverage (including,
without limitation, medical, dental and vision coverage) for you and your legal
dependents under COBRA, with the applicable premiums paid by the Company during
the Continuation Period directly to the medical insurance provider; provided,
that if (i) any plan pursuant to which such benefits are provided is not, or
ceases prior to the expiration of the Continuation Period to be, exempt from the
application of Internal Revenue Code Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), (ii) the Company cannot provide the benefit without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), or (iii) the Company is otherwise unable to continue
to cover you or your dependents under its group health plans, then, in any such
case, an amount equal to each remaining premium subsidy shall thereafter be paid
to you as currently taxable compensation in substantially equal monthly
installments over the Continuation Period (or the remaining portion thereof).
After the Continuation Period, any COBRA continuation (to the extent permitted
under applicable law) shall be at your sole expense and you shall no longer be
entitled to reimbursement under the Company’s EMRP. Executive shall notify the
Company within fifteen (15) business days of becoming eligible for health
benefits under the plan of another employer as described above.
b.
2011 Annual Bonus. The Company shall, subject to standard payroll deductions and
applicable tax withholding requirements, pay Executive an amount equal to 100%
of Executive’s target bonus for calendar year 2011 which amount equals $125,000
(the “Bonus Payment”).

c.
RSU Vesting. The Company shall accelerate the vesting with respect to twenty-one
thousand seven hundred and fifty (21,750) unvested restricted stock units
(“RSUs”) held by Executive as of the Separation Date, so that such RSUs are
deemed to be fully-vested, and as a result thereof, the Company shall also cause
a corresponding number or shares underlying such RSUs to be issued to and in the
name of Executive and to be credited to Executive’s Limited Individual Investor
Account maintained with Bank of America Merrill Lynch net of any shares
necessary to cover applicable tax withholding requirements.

d.
Stock Option Exercisability. The Company acknowledges that, notwithstanding the
terms set forth in any stock option agreements Executive may have entered into
with the Company, all outstanding stock options that are vested as of the
Separation Date shall remain exercisable until the earlier of January 26, 2013
or the latest stated expiration date contained in the applicable option
agreement.

The payments described in this Section 4 are referred to collectively as the
“Severance.” The parties hereto acknowledge and agree that the Severance
provided for under this Agreement is different from any severance to which you
may otherwise be entitled as described in your Employment Agreement, and that
this Agreement supersedes and replaces the severance provisions of such
Employment Agreement. The Severance payments provided hereunder shall be subject
to standard payroll deductions and applicable tax withholding requirements. You
acknowledge and agree that the payments and benefits described herein represent
the sole amounts to which you are entitled in connection with your service to
the Company and its affiliates through the Separation Date in any and all
capacities and/or the termination thereof.
5.    Termination of Benefits. Except as expressly provided in Section 4 above
(and subject to your rights under COBRA following the Continuation Period), your
Company group health insurance


--------------------------------------------------------------------------------


benefits, as well as your participation in any and all health, welfare,
perquisite, retirement and/or benefit plans will be cancelled effective as of
the Separation Date. You will be required to submit COBRA elections directly to
the name and addresses provided to you under separate cover as part of the COBRA
process. A package of information will be sent to you via mail within twenty-one
(21) days of the Separation Date detailing the process for COBRA coverage during
the Continuation Period, including the deadline by which you must elect COBRA
coverage. Should you elect COBRA within the time requirements, coverage will be
effective retroactive to the Separation Date.
6.    No Additional Compensation or Unemployment Benefits. You acknowledge that,
except as expressly provided in this Agreement, you will not receive any
additional compensation, bonus, severance or benefits after the Separation Date.
You agree that you will not be eligible for unemployment insurance benefits, as
the separation documented herein was mutually agreed by you and the Company.
7.    Expense Reimbursement. It is acknowledged by the Company that you may have
incurred certain business related expenses prior to the Separation Date which
remain unreimbursed. Your final time and expense report must be submitted to the
Company within forty-five (45) days after the Separation Date to be eligible for
reimbursement and such expense reimbursement submissions will be promptly
reimbursed to Executive following submission. Any outstanding unreimbursed
expenses incurred on or prior to the Separation Date will be paid within thirty
(30) days after such submission of the applicable time and expense report to the
extent properly substantiated in accordance with applicable Company policy.
8.    Return of Company Property. On or before the Separation Date, you agree to
return to the Company all documents of the Company and its affiliates (and all
copies thereof) and all other Company or Company affiliate property that you
know to have in your possession, custody or control, after reasonable
investigation, including, without limitation, diligent inspection of Executive’s
residences, automobiles, personal computers, smartphones, tablets, and other
electronic devices. Such property includes, without limitation, (i) any
materials of any kind that you know contain or embody any proprietary or
confidential information of the Company or an affiliate of the Company (and all
reproductions thereof), and (ii) computers (including, but not limited, laptop
computers, desktop computers and similar devices) and other portable electronic
devices (including, but not limited to, tablet computers), cellular
phones/smartphones, credit cards, phone cards, entry cards, identification
badges and keys.
9.    Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Company
employee.
10.    Non-disparagement. Each party may publicly describe your separation as a
mutually agreed resignation; provided, however, the party making such statement
shall use reasonable efforts to provide any language contained in press
releases, written statements or public or securities filings referencing the
foregoing to the other party for their review. Neither party will state that you
have been terminated by the Company. You agree not to disparage the Company, an
affiliate of the Company and/or any officers, directors, employees, shareholders
and/or agents of the Company or any affiliate of the Company in any manner


--------------------------------------------------------------------------------


intended or reasonably likely to be harmful to them or their business, business
reputation or personal reputation. The Company shall ensure that its executive
officers do not disparage you in any manner intended or reasonably likely to be
harmful to your business or personal reputation.
11.    Indemnification. To the extent that the Company maintains a directors’
and officers’ insurance policy following your termination of employment, the
Company agrees that such policy will be made applicable to you with respect to
your service as a director and officer of the Company to the same extent
applicable to other former directors and officers of the Company. Nothing herein
shall, or shall be construed so as to, obligate the Company to purchase or
maintain any insurance policy at any time.
12.    Code Section 409A.
(a) General. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(together with Department of Treasury regulations and other official guidance
issued thereunder, “Section 409A”). Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company determines in good
faith that any compensation or benefits payable under this Agreement may not be
either exempt from or compliant with Section 409A, the Company shall consult
with you to adopt such amendments to this Agreement or adopt other policies or
procedures (including amendments, policies and procedures with retroactive
effect), or take any other commercially reasonable actions necessary or
appropriate to (i) preserve the intended tax treatment of the compensation and
benefits payable hereunder, to preserve the economic benefits of such
compensation and benefits, and/or (ii) to exempt the compensation and benefits
payable hereunder from Section 409A or to comply with the requirements of
Section 409A and thereby avoid the application of penalty taxes thereunder;
provided, however, that this Section 12 does not, and shall not be construed so
as to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions or to
indemnify you for any failure to do so.


13.    Waiver of Age Discrimination Claims. Executive hereby waives any and all
rights or claims that Executive may have arising under the Age Discrimination in
Employment Act, which have arisen on or before the date of execution of this
Agreement. Executive also acknowledges and agrees that:


a.
In return for this Agreement, Executive will receive consideration (i.e.,
something of value) beyond that which Executive was already entitled to receive
before entering into this Agreement;



b.
Executive was orally advised and is hereby advised in writing by this Agreement
to consult with an attorney before signing this Agreement;



c.
Executive was given a copy of this Agreement on January 20, 2012, and informed
that he had twenty-one (21) days within which to consider the Agreement (but
that Executive need not wait twenty-one (21) days if he so desires, and may sign
Exhibit A to this Agreement to indicate waiver of this review period); and



d.
Executive was informed that he has seven (7) days following the date of
execution of the Agreement in which to revoke the Agreement. Executive may
revoke this Agreement by providing Courtney Montpas, Executive Vice
President—People Operations of the Company with written notice of the revocation
prior to the conclusion of the revocation period.


--------------------------------------------------------------------------------


14.    Arbitration. With the exception of any claims or controversies arising
out of, or relating to any workers’ compensation claim, unemployment claim, or
any benefit plan governed by ERISA, any dispute or controversy between
Executive, on the one hand, and the Company (or any other Releasee as defined in
the General Release), on the other hand, in any way arising out of, related to,
or connected with this Agreement or the subject matter thereof, Executive’s
employment and separation of employment, or otherwise in any way arising out of,
related to, or connected with any acts or omissions occurring prior to the
execution of the date of this Agreement (as between these parties), including,
but not limited to, any state or federal statutory, constitutional or common law
claims, shall be submitted to arbitration in Los Angeles County, California,
before a sole neutral arbitrator selected from Judicial Arbitration and
Mediation Services, Inc., (“JAMS”), or if JAMS is no longer able to supply the
arbitrator, such arbitrator shall be selected by mutual agreement. If the
parties are unable to agree upon an arbitrator, the arbitrator shall be selected
by alternatively striking names from a list of employment arbitrators provided
by JAMS. The first to strike will be selected by the flip of a coin. The
arbitration shall be conducted pursuant to the then-current JAMS Employment
Arbitration Rules and Procedures and subject to JAMS Policy on Employment
Arbitration Minimum Standards of Procedural Fairness. Any and all claims and/or
defenses that would otherwise be available in a court of law will be fully
available to the parties and/or any other Releasee, and the Arbitrator will be
required to apply legal principles with the same force and effect as if the
dispute were adjudicated in a court of law. The arbitration shall allow for
reasonable discovery as agreed to by the parties or as directed by the
arbitrator. Final resolution of any dispute through arbitration may include any
remedy or relief that the Arbitrator deems just and equitable, including any and
all remedies provided by applicable state or federal statutes. At the conclusion
of the arbitration, the Arbitrator shall issue a written decision that sets
forth the essential findings and conclusions upon which the Arbitrator’s award
or decision is based. Any award or relief granted by the Arbitrator hereunder
shall be final and binding on the parties hereto and may be enforced by any
court of competent jurisdiction. The prevailing party in the arbitration
proceeding shall be entitled to recover reasonable costs and attorneys’ fees as
determined by the arbitrator and as permissible under applicable law. The
parties acknowledge and agree that they are hereby waiving any rights to trial
by jury in any action, proceeding or counterclaim brought by any of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or any act or omission occurring prior to
the date of this Agreement (as between these parties). Any costs unique to the
arbitral forum shall be paid by the Company (e.g., arbitrator fee, room fee,
court reporter fee); the parties otherwise agree to bear their own costs. By
agreeing to arbitration, the parties do not intend to deprive any court with
jurisdiction of its ability to issue a preliminary injunction, attachment or
other form of provisional remedy in aid of the arbitration and a request for
such provisional remedies by a party to a court shall not be deemed a waiver of
this agreement to arbitrate.
15.    No Known Claims. As of the Separation Date, the Company represents and
warrants that it is not currently aware, after reasonable inquiry, including
consultation with the Company’s Chief Executive Officer and other members of the
Company’s executive management team, of any claims or causes of action, in law
or in equity, of any nature whatsoever, which the Company may have against the
Executive in any regard arising out of or related in any way to Executive’s
employment with the Company or concerning Executive’s separation of employment
from the Company.
16.    Future Opportunities. Executive has informed the Company that, after the
Separation Date, he may, directly or indirectly, individually or through a
business entity, engage in the business of producing, licensing, monetizing
and/or distributing videos for distribution via the Internet and related
activities, including, without limitation, entering into one or more agreements
with media companies or other third-parties concerning the financing,
distribution, and/or monetization of such videos or the aggregation of
multi-channel networks (collectively, the “Approved Activities”).  The Company
acknowledges and agrees that: (i) Executive’s participation in such Approved
Activities following the Separation Date will not


--------------------------------------------------------------------------------


constitute an usurpation of corporate opportunity or other breach of the duty of
loyalty to the Company by the Executive under applicable law and (ii) the
Executive may retain certain Confidential Information (as defined in the
Confidentiality Agreement) regarding the Approved Activities in his unaided
memory following the Separate Date and the Company shall not object to or
prohibit the Executive’s participation in the Approved Activities as a result
thereof.
17.    Miscellaneous. This Agreement, together with the General Release,
constitutes the entire agreement between you and the Company with regard to this
subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and the Company. This Agreement will bind and inure to the benefit of the heirs,
personal representatives, successors and assigns of both you and the Company. If
any provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified by the court so as to
be rendered enforceable. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.
If this Agreement is acceptable to you, please sign below and return the
original to Courtney Montpas, the Company’s Executive Vice President—People
Operations.
Sincerely,
Demand Media, Inc.


By: /s/ Richard Rosenblatt
Richard Rosenblatt
Date
Chairman & Chief Executive Officer




 

ACKNOWLEDGED, ACCEPTED AND AGREED:




/s/ Larry Fitzgibbon    
Larry Fitzgibbon
Date





--------------------------------------------------------------------------------


EXHIBIT A
GENERAL RELEASE
For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Demand Media, Inc., a Delaware corporation
(the “Company”) and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act. Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Sections 3 and 4 of that certain
Executive Separation Agreement, between the Company and the undersigned (the
“Agreement”), whichever is applicable to the payments and benefits provided in
exchange for this Release, (ii) to payments or benefits under any equity award
agreement between the undersigned and the Company, (iii) with respect to Section
2(b)(vi) of that certain Employment Agreement, dated October 2, 2010, between
the Company and the undersigned, (iv) to accrued or vested benefits the
undersigned may have, if any, as of the date hereof under any applicable plan,
policy, practice, program, contract or agreement with the Company, or (v) to any
Claims, including claims for indemnification and/or advancement of expenses,
arising under any indemnification agreement between the undersigned and the
Company or under the bylaws, certificate of incorporation of other similar
governing document of the Company.


THE UNDERSIGNED ACKNOWLEDGES THAT THE UNDERSIGNED HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY


--------------------------------------------------------------------------------


WAIVES ANY RIGHTS THE UNDERSIGNED MAY HAVE THEREUNDER, AS WELL AS UNDER ANY
OTHER STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.
IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:


(A)    THE UNDERSIGNED HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS RELEASE;
(B)    THE UNDERSIGNED HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND
(C)    THE UNDERSIGNED HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE
THIS RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the undersigned may have
against Releasees, or any of them, and the undersigned agrees to indemnify and
hold Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.


The undersigned agrees that if the undersigned hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys’ fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.


The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.


        


IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
January, 2012.






--------------------------------------------------------------------------------


                                
Larry Fitzgibbon
